DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see “Remarks” filed 01/13/2021, with respect to the 35 U.S.C. 103 rejection of now cancelled claims 26, 28, 30 have been fully considered and are persuasive.  
Amended claims 25, 27, 29 are no longer art rejected due to the amendment incorporating the limitations of the now cancelled claims 26, 28, 30. 

The 01/13/2021 Amendment of “control unit” to “processor” and “transmitting unit” to “transmitter” results into those limitations (in claims 25, 27) not interpreted as invoking 35 U.S.C. 112(f). 

On the PTO-Office Action Summary form (10/13/2020) Examiner should have checked the box accepting the Drawings filed on 02/12/2020. This deficiency will be corrected in the PTO-Office Summary form attached to the instant Office Action.

Claim Objections
3.	Claim 31 is objected to because of the following informality:  


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 31 the “wherein” clause recites “wherein the number of bits in at least one of the plurality of segments is different from the number of bits included in other segments of the plurality of segments”.
	It is unclear which plurality of segments the claimed “of the plurality of segments” refers to. Claim 31, line 5 claims “to obtain a plurality of segments” performed by the first processor of the terminal and line 15 claims “to obtain a plurality of segments” performed by the second processor.
	Does the “of the plurality of segments”, “and other segments of the plurality of segments” of the “wherein” clause refer to the plurality of segments of line 5 or line 15 or both lines 5, 15?


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over 

Wang et al. (U.S. 2020/0119846).
With respect to claim 31, Wang et al. disclose: A system comprising a terminal and a base station (refer to the system of Fig. 13), wherein the terminal comprising (for example refer to Fig. 13, terminal 112 [0152] and Fig. 8 which shows an embodiment of the interleaving apparatus within the terminal): a first processor ([0043], [0119]-[0120], configured to perform rate matching for polar codes on a first coded bit sequence 
the base station (110 as shown in Fig. 13, [0151]) comprises: a second processor (Refer to Fig. 8, used to implement the interleaving apparatus of the base station 110. The second processor comprises processor 802 and the entity/entities which performs/perform the rate matching of [0057], [0119]-[0120]) configured to perform rate matching for polar codes on a second coded bit sequence, wherein the processor is configured to divide the second coded bit sequence to obtain a plurality of segments (refer to Fig. 5 and its description in [0102], lines 1-6 of [0103]. [0102] discloses  the claimed “to divide” into segments S2, S3, S4, S5 each segment comprising bits) and the number of bits included in each segment, and to perform intra- segment interleaving on the plurality of segments (Fig. 5, refer to the intra-group 

In the example of [0102[ Wang et al. do not disclose: is an integral power of 2 (in the example of [0102] segments S2, S3, S4, S5 each include 6 bits) is an integral power of 2 (in the sample of [0102] segments S2, S3, S4, S5 each include 6 bits). 
Also, Wang et al. do not disclose: wherein the number of bits included in at least one of the plurality of segments is different from the number of bits included in other segments of the plurality of segments.

However, Wang et al. disclose: that S, the number of groups S is variable [0024], [00092] (so is L as described in [0025], lase two sentences of [0099]). In [0092] for L=32 and S=4 4 groups of 8 bits are obtained and 8 is an integral power of 2 (2^3), i.e.  is an integral power of 2). Also for L=64 and S=4 4 groups of 16 bits are obtained and 16 bits is integral power of 2 (2^4), i.e. is an integral power of 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the group dividing and intra-group interleaving of Fig. 5, lines 15-18 of [0102], lines 1-6 of [0103]  to an encoded sequence 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the group dividing and intra-group interleaving of Fig. 5, lines 15-18 of [0102], lines 1-6 of [0103]  to an encoded sequence L=64 divided into S=4 groups of bits each including 16 bits as a matter of implementing the rate matching - interleaving of Wang et al. on a suitable number of polar encoded bits and a suitable number of groups as part of generating the interleaved output (out of the interleaving apparatus of base station 110 in Fig. 13).
Modified Wang et al. discloses: wherein the number of bits included in at least one of the plurality of segments (e.g. one segment having 16 bits obtained from dividing the second coded bit sequence or one segment having 8 bits obtained from dividing the first coded bit sequence) is different from the number of bits included in other segments of the plurality of segments (is different than the 8 bit segments obtained from dividing the first coded bit sequence or is different than the 16 bit segments obtained from dividing the second coded bit sequence).


Allowable Subject Matter
9.	The following is an examiner’s statement of reasons for allowance: 


Claims 25, 27, 29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshimura et al. (U.S. 2020/0169351) Fig. 6 encoded bits are divided into dk0, dk1, dk2  segments which may have the same or different bit length [0142]. [0190]-[0191] disclose that optional sub-block interleaving is performed on dk0, dk1, dk2  using permutation pattern P.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        02/25/2021